Case 1:20-mj-04026-LMR Document 1 Entered on FLSD Docket 11/17/2020 Page 1 of 6



                               UNITED STA TE S DISTR ICT C O URT
                               SO UTH ER N DISTRICT O F FLO R IDA

                           cAsE No. 1:201+04026 Reid -3CCD


  U NITED STATES O F AM ERICA

  VS.

  SIAR K ANTH O NY LLOY D,

           Defendant

                                                  /



                                    CRIO NA L C OV ER SH EET

        Did thism atteroriginate from a m atterpending in the N orthem Region ofthe United States
        Attorney'sOfficepriorto August9,2013(M ag.JudgeAlicia0.Valle)? - Yes X No
  2. Did this m atter originate from a m atter pending in the Central Region of the U nited States
        Atlom ey'sOm cepriortoAugust8,2014(M ag.JudgeShaniek M .M aynardlf
                                                                         ?- Yes X No
        Did this m atter originate from a m atter pending in the Central Region of the U nited States
        Atlom ey'sOfficepliortoAugust8,2019(Mag.JudgeJaredM.Strauss)? - Yes X No

                                                Respectfully subm itted,

                                                ARIAN A FAJARDO O RSHAN
                                                U NITED STATES AU O RN EY


                                         BY: /s/ShaneButland
                                              SHAN E R.BUTLAN D
                                              AssistantU nited States Attorney
                                             CourtID No.A 5502525
                                             99 NE 4t 11Street4* Floor
                                             M iam i,FL 33132
                                                Telephone:(305)961-9123
                                                E-M ail:Shane.Butland@ usdoi.zov
   Case 1:20-mj-04026-LMR Document 1 Entered on FLSD Docket 11/17/2020 Page 2 of 6


AO 9l(Rev.03/09) Cril
                    ninalComplaint

                                 U NITED STATES D ISTRICT C OURT
                                                          forthe
                                               SotlthenlDistrictofFlorida

               United StatesofAmerica
                            V.
                                                                  CaseNo. 1:20mj04026 Reid -3CCD
               MARK ANTHONY LLOYD,




        CRIM INAL COM PLAINT BY TELEPHONE O R OTHER RELIABLE ELECTRONIC M EANS
          1.thecomplainantinthiscase,statethatthe following istrueto the bestofmy knowledgeand belief.
Onoraboutthedatets)of                Noylrp-jer14,202: .-.---. inthecountyof
                                           -
                                                                                               Mlami-Dade              inthe
  $p-p.
      *.qrl,
           - ...-. Districtof           Flcritg...... .thedefbndantts)violatedt
                                               .



           Code sgc/#a??                                             O.f/ènscDescri
                                                                                  ption
 21U.S.C.5963                            ConspiracytoImpodaControlledSubstance
 21U.S.c.j846                            ConspiracytoPossesswithIntentto DistributeaControlledSubstance
 21U.S.c.5841(a)(1)                      Possessionwith lntentto Distributea ControlledSubstance




        ThiscriminalcomplaintisbasedoI1thesel-
                                             acts:
SEE AU ACHED AFFIDAVIT.




        V Continuedontheattachedsheet.


                                                                                    C() 1
                                                                                        /7/C?itl
                                                                                               tltl/'
                                                                                                    3;:i
                                                                                                       jitt
                                                                                                          nltlz?-t!

                                                                       Special
                                                                             -hnentChristpph#.
                                                                                             r$h.
                                                                                                Mm r=.NSIICE
                                                                                     lnl-
                                                                                        ittlt,t/?lt?z
                                                                                                    ??tirzz'6/tfl/ty


Attestedtoby theApplicantinaccordanccwiththerequirementsofFed.R.Crin1.P.4.lby FaceTime

Date: 11/16/2020
                                                                                       -ludge'
                                                                                             xsl
                                                                                               kntltttre
Cityandstate:                                                               Lisette M.Reid,U.S.Magj>trattalgjge            -
                                                                                     /7?-
                                                                                        J?l?tz<ttl.l?;trf?,1
                                                                                        ..
                                                                                                           tytide
Case 1:20-mj-04026-LMR Document 1 Entered on FLSD Docket 11/17/2020 Page 3 of 6




                  AFFIDAV IT IN SU PPO RT O F C RIM INA L C O M PLA IN T

         1,ChristopherShum an,being firstduly swom ,hereby depose and statethefollow ing:

                I am a SpecialAgent with the Departm ent of Hom eland Security lnvestigations

  CçHS1'')#lmmivation and CustomsEnforcementCçICE'')5.andhave worked in thiscapacity since
   September2019.Iam culwntly assi> ed to the MiamiIntemationalAirportCtMIA'')Cargo
  Conspiracy Group within the M iam i Field O ffice. M y ofricial duties include investigating

  violations of federalnarcotics law,including narcotics sm uggling involving the use of aircraft.

  PriortojoiningHSI,Iwasalaw enforcementofficerwiththeM iamiGardensPoliceDepartment
  for12 years.Ihave participated in both intem ationaland dom estic narcotics investigations.

                Asa 1aw enforcem entofficerw ithin them eaning ofSection 878ofTitle 21,United

   StatesCode,Iam em poweredby 1aw to conductinvestigationsotland make arrestsfor,butnot
  lim ited to,offenses enum erated in Title 21oftheU nited StatesCode.

                This Am davit is subm itted forthe lim ited purpose of establishing probable cause

  to arrestM ark Anthony Lloyd CCLLOYD'')forConspiracy to Im porta Controlled Substance,in
  violation of Title 21,United States Code, Section 963,Conspiracy to Possess w ith Intent to

  Distribute a Controlled Substance,in violation of Title 21,United States Code,Section 846.
                                                                                           ,and

  the Possession w ith Intentto Distribute a Controlled Substance,in violation of Title 21,United

  StatesCode,Section 841(a)(1).
         4.     Because this Affidavit is being subm itted forthe lim ited purpose of establishing

  probable cause,it does notcontain alIofthe inform ation known to m e orotherlaw enforcem ent

  om cers involved in this investigation.The facts and infonnation contained in this Am davit are

  based on m y personalknow ledge and observation,asw ellasinform ation received in my official

  capacity from other individuals, including other law enforcem ent om cers involved in this


                                                 1
Case 1:20-mj-04026-LMR Document 1 Entered on FLSD Docket 11/17/2020 Page 4 of 6




  investigation, as wellas m y review of records,docum ents, and other physical item s obtained

  during the course ofthis investigation.

                                       PRO BA BLE CA USE

         5.     On oraboutNovember 14,2020,at approximately 2:45 a.m.,Amerijettlight
  numberN396CM ClheAircrafr'),anivedattheMiamiInternationalAirportCçM IA'')from E1
  Salvador.

         6.     Upon theflight'sanival,severalmcchanicsemployedby AmerijetIntemational
  Inc.,including LLO YD,approached theaircro to perform the required m echanicalchecks,assist

  thepilotswith disembarkingtheaircrm ,andtoremove any cargo.LLOYD had anivedthree(3)
  hours prior to his scheduled shiR w ithout prior authorization from his supervisor, tçR.S.,''and

  ignored R.S.'S directiveto w ork on difrerentaircraft.

                LLOYD droveawhiteAmerijetmaintenancevan CitheVan'')uptotheAircraft,
  which he procured from his co-w orker,ç&M .G .,''by representing thathe had a dire need for it.

  LLO YD positioned the V an nearthe rearofthe A ircraftw herethe Aircraft's cargo w asstored.

         8.     R.S.observed LLO YD enterthecargo areaofthe Aircraftand unhook the coverof

  the bulk cargo compartm ent.R.S.also observed LLO YD holding rectangular packages,which

  R.S.believed to be narcotics,while inside the cargo area ofthe A ircraA,and observed LLO YD

  place the packages into a red and black bag.U pon observing LLO YD 'S condud,R.S.retrieved

  LLO YD 'Sem ploym entidentification andsuspended LLO YD,atwhich tim e LLO YD departedthe

  prenzises,

         9.     Shortly thereafter,R.S.and M .G .observed LLO YD in M 1A 's north side parking

  1otaim ing aflashlightin the bushesbeforedeparting in a 2018 Ford Escapebearing Floridalicense

  plate NN W F83,which is registered to LLOY D.


                                                  2
Case 1:20-mj-04026-LMR Document 1 Entered on FLSD Docket 11/17/2020 Page 5 of 6




         10. Amerijetmaintenanceworker1çA.R.,''who was assigned toperform mechanical
  m aintenance checks on the A ircraft w hen it landed, observed several packages containing

  suspected narcoticsin plain view behind thedriver'sseatoftheVan.A subsequentconsentsearch

  oftheVanrevealedsixteen(16)packagesthatfieldtestedpositiveforcocaine.taaw enforcement's
  searchoftheAircro revealedan additionalnineteen(19)packages,a11ofwhichwerepackaged
  sim ilarto thoserecovered from the Van,and allofwhich field tested positive forcocaine.Intotal,

  41.65 kilogram sofcocainew asrecovcred from the Van and thc Aircro .

         11.     Law enforcem ent subsequently arrested LLO YD.After being placed in custody,

  LLO YD provided written consentforlaw enforcem entto search LLO YD 'S2018 Ford Escape and

  residence.Lzaw enforcem entused a 119 to assist with the searches.The K9 alerted to a red and

  black bag in LLOYD 'S vehicle.A search ofthatbag did notrevealany narcotics;however,video

  surveillance atM lA revealed thatLLOYD departedthe airportwith the sam e red and black bag.




                                                3
Case 1:20-mj-04026-LMR Document 1 Entered on FLSD Docket 11/17/2020 Page 6 of 6




         12.    Based on the foregoing,yourAffiantrespccttklly stlbm itsthatthcreexistsprobablc

  cause to believe that LLOYD committed the offenses of Conspiracy to lmporta Controlled

  Substance,in violation ofTitle 21,U nited States Code,Section 963;Conspiracy to Possess w ith

  lntentto Distribute a Controlled Substance,in violation ofTitle 21,United States Code,Section

  846.
     ,and Posscssion with lntent to D istribute a Controlled Substance,in violation of Title 21,

  UnitedStatesCode,Section841(a)(1).


         FU RTH ER YO UR AFFIA NT SA YETH N AUG HT.


                                                         >

                                            6.A
                                            SpecialA gcnt ristopherShum an
                                            I-lomeland Security Investigations
                                            Im m igration and Custom sEnforcem ent


  Attested to by the applicantilzaccordance with the requircm ents
  ofFed.R.Crim .P.4.1 by FaceTilne this 16th day ofN ovem ber,2020.
           <                   *




  HON ORABLE LISETTE M .REID
  UN ITED STATES M A G ISTM TE JU DGE
